Fish, C. J.
1. Where land of a decedent is set apart regularly under the provisions of the Civil Code, § 4041, to the widow for a year’s support for herself and minor children, the widow, pending the minority of the children, may after her remarriage exchange the land for other land, the purpose being to provide a support for herself and the minor children. In the absence of duress or fraud of any kind inducing the exchange, if the property received by the widow in exchange turns out to be a bad investment, that will not furnish a cause of action for the widow and her children to recover the land set apart for the year’s support from a remote grantee under the person with whom she made the exchange. Reese v. Reese, 146 Ga. 684 (92 S. E. 218).
2. The court did not err in admitting evidence.
3. The verdict for the defendant was demanded by the evidence and was properly directed by the judge.

Judgment affirmed.


All the Justices concur.